Exhibit 10.1


 


FEBRUARY 28, 2005

 

John A. Mongelluzzo

7875 Shawnee Run Road

Cincinnati, Ohio 45243

 

 

Dear John,

 

On behalf of MSC.Software Corporation, I am pleased to offer you the position of
Senior Vice President - Business Strategy & Operations, Secretary and General
Counsel. This position reports to Bill Weyand, Chairman and CEO, and is located
in Santa Ana, CA.

 

We are offering you a base salary of $275,000 annually, paid semi-monthly.  You
will also be paid a one-time signing bonus of $25,000 promptly following your
acceptance of this position.  In addition, you will also be eligible to
participate in the Executive Bonus Program that is targeted at 50% of your base
salary.  All payments will be subject to required tax withholding and other
authorized deductions.

 

As part of your overall compensation package, you will receive stock options
covering 150,000 shares of MSC.Software common stock, granted upon Board
approval (such options to have a per share exercise price equal to the fair
market value of a share of our stock on that date). Additionally, as a
continuing MSC executive, you will receive a grant of stock options covering
50,000 shares of MSC.Software common stock upon the 1st anniversary of your
start date (such options to have a per share exercise price equal to the fair
market value of a share of our stock on that date).

 

You will also be granted, upon Board approval, (1) a one-time special right to
purchase 50,000 shares of restricted MSC.Software common stock at a per share
price of $10.00, such right exercisable only for 10 business days after your
start date, and (2) 30,000 performance stock units related to MSC.Software
common stock.

 

--------------------------------------------------------------------------------


 

The options will be subject to the terms and conditions of the MSC.Software
Corporation 2001 Stock Option Plan and the terms and conditions of a stock
option agreement to be prepared by MSC.Software (which will be in substantially
the form of stock option agreement currently used by MSC.Software with respect
to ordinary employee stock option grants under such plan).  (Such terms and
conditions include, without limitation, vesting requirements, termination
provisions, and adjustment provisions with respect to stock splits and similar
events).  MSC may, however, grant your options under its authority to make
option grants other than under the 2001 Stock Option Plan, in which case your
options will be subject to substantially the same terms and conditions as had
they actually been granted under the 2001 Stock Option Plan.  Your restricted
stock purchase right will be subject to the terms and conditions of a restricted
stock purchase agreement to be prepared by MSC.Software (which will include
customary investment representations and a 1-year cliff vesting requirement
pursuant to which MSC.Software will have the right to repurchase (at the lower
of the price you pay for the shares or the then fair market value of the shares)
the shares if your employment terminates for any reason before the first
anniversary of your hire date.  Your performance stock units will be subject to
the terms and conditions of a performance stock unit agreement to be prepared by
MSC.Software (which will include customary investment representations, a vesting
requirement, and termination of the units to the extent not previously vested if
your employment terminates).  In general, the performance stock units will vest
only if (1) during the next two years, the closing price or last price, as
applicable, per share of MSC.Software common stock as reported on the composite
tape for securities listed on either the New York Stock Exchange or the NASDAQ
National Market equals or exceeds $17.00 for each of at least 30 consecutive
trading days, or (2) MSC.Software is sold in a transaction that results in a
majority change in ownership of the company and in which the value of the
per-share consideration received by the holders of the MSC.Software common stock
in respect of such sale equals or exceeds $17.00.

 

You are eligible to receive Executive Company Benefits, (including medical,
deferred compensation, and participation in our Auto allowance program) as in
effect from time to time.  Your monthly auto allowance will be $1080.00 per
month.  In addition, your Paid Time Off (PTO) bank accrues each pay period to a
maximum of 20 days per year.

 

Based upon successful achievement of mutually agreed upon performance objectives
within initial six (6) months of employment, the CEO will recommend to Board
promotion to EVP.

 

2

--------------------------------------------------------------------------------


 

If you are made a party of any legal proceeding by reason of the fact that you
have served as an officer or employee of MSC, you will be entitled to
indemnification by MSC to the full extent permitted by MSC’s certificate of
incorporation and bylaws.  In addition, while an executive officer of MSC you
will be covered by MSC’s directors and officers’ liability insurance policy (or
policies) to the extent such coverage is extended to MSC’s executive officers
generally.

 

The proposed start date for this position is Monday, March 7, 2005. Please
signify your acceptance of our offer by signing the enclosed copy of this letter
and faxing it to me at 714.784.4289. Please also mail a copy of the signed
original to me. This offer is valid until the close of business Thursday, March
3, 2005.

 

By accepting your position with MSC.Software, you represent to MSC.Software
that: (1) the execution and delivery of this letter agreement by you and
MSC.Software and the performance by you of your duties for MSC.Software will not
constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which you are a party or otherwise bound; (2) that you
have no information (including, without limitation, confidential information and
trade secrets) of any other person or entity which you are not legally and
contractually free to disclose to MSC.Software; (3) that you are not bound by
any confidentiality, trade secret or similar agreement with any other person or
entity.

 

The United States Government requires MSC.Software Corporation to verify your
eligibility for U. S. employment and identity.  Proof of citizenship or
immigration status and a valid Social Security card will be required upon
commencement of employment.  You will also be required to sign and abide by a
confidentiality and inventions agreement in the form provided to you by
MSC.Software.

 

Although we hope that our relationship will be mutually rewarding, your
employment with MSC.Software is “at-will”, which means that either you or
MSC.Software can terminate the employment relationship at any time, with or
without cause.  The “at-will” nature of your employment cannot be changed or
modified except in writing signed by the Chief Executive Officer of
MSC.Software.  This letter agreement contains all of the terms of your
employment and supercedes all prior and contemporaneous negotiations and
agreements with respect thereto.  There are no representations, warranties, or
other agreements with respect to your employment except as expressly set forth
herein.

 

3

--------------------------------------------------------------------------------


 

We are looking forward to welcoming you to the MSC.Software team.  Please feel
free to contact me at (714) 444-5152 if you have any questions.

 

 

Sincerely,

 

/s/ RICH LANDER

 

Rich Lander

Vice President, Human Resources

 

 

Enclosures            Benefits Summary

 

 

Offer Accepted:

 

 

/s/ JOHN A. MONGELLUZZO

 

3 March 2005

Signature

 

Date Signed

 

 

Start Date:7 March 2005

 

 


CC: BILL WEYAND

 

4

--------------------------------------------------------------------------------

 